Case 20-14200   Doc 21   Filed 08/04/20 Entered 08/04/20 11:39:20   Desc Main
                           Document     Page 1 of 6
Case 20-14200   Doc 21   Filed 08/04/20 Entered 08/04/20 11:39:20   Desc Main
                           Document     Page 2 of 6
Case 20-14200   Doc 21   Filed 08/04/20 Entered 08/04/20 11:39:20   Desc Main
                           Document     Page 3 of 6
Case 20-14200   Doc 21   Filed 08/04/20 Entered 08/04/20 11:39:20   Desc Main
                           Document     Page 4 of 6
Case 20-14200   Doc 21   Filed 08/04/20 Entered 08/04/20 11:39:20   Desc Main
                           Document     Page 5 of 6
Case 20-14200   Doc 21   Filed 08/04/20 Entered 08/04/20 11:39:20   Desc Main
                           Document     Page 6 of 6
